DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,189,138. Although the claims at issue are not identical, they are not patentably distinct from each other because in general the claims of the ‘138 patent are narrower than the instant claims. The claims of the ‘138 patent fully recite , but recite the locking mechanism in even more detail, including all of the element recited in the instant claims and more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Calder (US 2010/0307205) in view of Kongshammer (US 2015/0292243).

Calder teaches (see especially figure 1a):
An apparatus for enhancing the security of an ATM
A first base assembly and a second base assembly (vertical members in figure 1a)
Beam assemblies (crossbar portions that selectively block access to service doors of an ATM)

Lacking in Calder is a teaching of a locking assembly in at least two parts, including a first locking feature on the beam assembly and a second locking feature that is fixed on a base such that the two locking features engage with each other and an a protective feature that covers and shields both the first locking feature and second locking feature when engages.

Kongshammer has a very similar locking system to Calder in that there is a beam assembly that swings open and closed between two fixed portions. Additionally, Kongshammer clearly teaches (see especially figures 1, 2, 4, 5 and 6 and accompanying descriptions in the Kongshammer specification) a locking assembly in at least two parts, including a first locking feature on the beam assembly and a second locking feature that is fixed on a base such that the two locking features engage with each other and an a protective feature that covers and shields both the first locking feature and second locking feature when engages.
Figure 6 shows the locking feature that is part of the moveable cross beam.
Figure 5 shows the opposite locking feature that is attached to a fixed end to engage with the locking feature on the moveable cross-beam.
Figures 1 and 2 in particular show a closed and locked configuration with protective cover elements in place to shield both the first and second locking features and inhibiting access to those two locking features.

In view of Kongshammer’s teachings, it would have been obvious to employ the locking system of Kongshammer with the bases and cross beam configuration of Calder so that the beam of Calder can be moveably locked in a secure way.

All dependent claims are seen to follow from the combined structure seen in Calder and Konghammer.

A comment on allowed parent US 11,189,138
The examiner notes that the claims of the US 11,189,138 are narrower than the present claims and likely would not be rejectable Calder/Kongshammer because of additional structural elements recited in the ‘138 claims that are not recited in the instant, broader claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392. The examiner can normally be reached Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL A HESS/Primary Examiner, Art Unit 2876